Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application Chinese Patent Application No. 201610545949.9 filed on July 12, 2016 and Chinese
Patent Application No. 201610937694.0 filed on October 24, 2016.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 39, 40, 42, 43, 45, 47, 49, 50, 52, 54, 56, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese reference  Yabing (CN104811375A), herein “Yabing,” in view of Zhang (US PG Pub. No. 20160266557).  


Regarding claim 39,
Yabing teaches A system comprising , a primary gateway communicating according to a first communication standard; a secondary gateway communicating according to a second communication standard different from the first communication standard; (master/upper level gateway and slave/Tandem gateway) or (gateway 1 and gateway 2) a plurality of smart devices, a first portion of which belong to and communicate with the primary gateway using the first communication standard, and a second portion of which belong to and communicate with the secondary gateway using the second communication standard; (Page 2, last paragraph: “…various housed device, such as: refrigerator, and TV, air-conditioning etc...”  “Various communications protocols can be realized, such as: IP agreement, bluetooth, infrared, z-wave, zigbee agreement etc. in gateway; Gateway externally provides IP-based communication mode, and client is connected to gateway by IP agreement; Take gateway as intermediary, user to be controlled terminal equipment by gateway and operates. Specific implementation operational processes mode is: gateway accepts user instruction, by user instruction according to the protocol forward with terminal equipment intercommunication to terminal equipment, and then control terminal. Page 5, Par. 2: “Such as shown in Fig. 2, primary gateway can connect its administrative home theater, various small household appliances, each mobile network device etc., can connect alarm from gateway 1, can connect curtain controller, light intelligent switch, electric cooker intelligent switch etc. from gateway 2. Examiner’s Note - See Yabing figure 2 that shows a first gateway (Chinese symbol: 网关 1) connected to smart devices 1, 2, and “n” by Zwave protocol; and a second gateway ( 网关 2) connected to either smart devices to the right of gateway 2 or other gateways 2 – 1, 2 – 2, and 2 – 3  by another protocol such as Zigbee.) 
 the secondary gateway is configured to receive status information (equipment information) from each smart device belonging to the secondary gateway, and provide the status information sent of the smart devices belonging to the secondary gateway to the primary gateway; the primary gateway is configured to receive status information from a smart device belonging to the primary gateway;  (Page 4, Par. 5: “When as from gateway, receive from primary gateway to this control command from gateway, perform corresponding operation according to this control command; Self gateway configuration information, the  administrative facility information self-detected, administrative renewal of the equipment information is reported from gateway to primary gateway.”) 
the primary gateway being configured to generate a control instruction for controlling a second smart device (Page 1, claim 1, line 9: “…send to this administrative equipment to the control command of the administrative equipment of this primary gateway…” Page 2, claim 13: “This gateway comprises trunking gateway module further, for when as Tandem Gateway, the administrative facility information reporting self gateway configuration information to upper level gateway and self-detect, the gateway configuration information report next stage gateway and administrative facility information report upper level gateway; Receive the control command to equipment from upper level gateway, if then send to this administrative equipment to the control command of the administrative equipment of this Tandem Gateway, if then send to next stage gateway to the control command of the administrative equipment of next stage gateway.” Page 3, Par. 17: “receive the control command to administrative equipment from primary gateway and be transmitted to this administrative equipment;)
Yabing does not teach that the gateway controls another smart device based on the status of a first smart device when the first smart device complies with an interworking rule.  However, Zhang does teach that the primary gateway being configured to generate a control instruction for controlling a second smart device of the plurality of smart devices in response to detecting that status information from a first smart device of remaining smart devices of the plurality of smart devices complies with an interworking rule, the first smart device and the second smart device communicating using different communication standards; and transmit the control instruction to the second smart device which executes the control instruction. (Par. 0038: “…a gateway or a smart router is used to control smart home devices, a door is the first condition device, an air condition is the second condition device and a humidifier is the first response device. The user can configure a linkage rules directly for the humidifier. For example, a linkage rule may specify that the humidifier powers on when the door opens. Then the humidifier may send the linkage rules to the gateway or the smart router. Alternatively, a portable device such as the mobile phone of the user is used to send the linkage rule “the humidifier powers on when the door opens” to the gateway or the smart router. The gateway or the smart router may store a plurality of linkage rules for all of the home devices in a home.”  Par. 0078: “In an embodiment of the application, the method for controlling a smart home device based on linkage rules may be applied to a centre controlling device in the home such as a gateway, a smart router or a cloud controlling device, or be applied to other electronic devices with some processing capacities. The gateway, the smart router or the cloud controlling device can be used to control electronic devices connected thereto, such as air conditions, refrigerators, lamps, and so on. In the third embodiment of the application, taking the gateway or the smart router and the cloud controlling device collectively controlling the smart home devices as an example, a particular implementation of the method of the embodiment of the application will be described in detail.” Par. 0040: “… the gateway or the smart router receives the linkage rule “the humidifier powers on when the door opens,” it determines the humidifier as the first response device. Now the gateway or the smart router retrieves device states corresponding to the humidifier from its own storage unit, i.e. power-on state and power-off state. The device state of the humidifier other than the power-on state (i.e. the power-off state) is determined as the second state.”  Par. 0084: “…a cloud controlling device and the gateway or the smart router are used to collectively control smart home devices, a door is the first condition device, an air condition is the second condition device and a humidifier is the first response device as an example. The user can configure a linkage rules directly for the humidifier. For example, a linkage rule may specify that the humidifier powers on when the door opens. Then the humidifier may send this linkage rule to the gateway or the smart router which in turn stores this linkage rule to the cloud controlling device. Alternatively a portable device such as the mobile phone of the user is used to send the linkage rule “the humidifier powers on when the door opens” to the gateway or the smart router which in turn stores the received linkage rule to the cloud controlling device. The cloud controlling device may store a plurality of linkage rules for all of the home devices in a home.”  Par. 0061: “…a cloud controlling device is used to control smart home devices, a door is the first condition device, an air condition is the second condition device and a humidifier is the first response device as an example. The user can configure linkage rules directly for the humidifier, such as a linkage rule "the humidifier powers on when the door opens". Then the humidifier may send the linkage rule to the gateway or the smart router which in tum sends this linkage rule to the cloud controlling device. Alternatively, a portable device such as the mobile phone of the user is used to send the linkage rule "the humidifier powers on when the door opens" to the gateway or the smart router which in turn stores the received linkage rule to the cloud controlling device. The cloud controlling device may store a plurality of linkage rules for all of the home devices in a home.”  See also Par. 0032, 0047, 0063, 0071, 0086, and 0094.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined communicating with two different electronic devices with two different gateways by different protocols where the gateway sends to the devices control instructions as in Yabing with using a linkage rule (interworking rule) between two smart devices where the status of one device is detected by the router and controls the second device based on the linkage rule as in Zhang in order to control a smart home device using a router and linkage rules between the devices in order to interconnect home related devices and automatically control these smart devices which improves security, efficiently manages homes, and achieve energy savings. (Par. 0003) 

Regarding claim 40,
Yabing and Zhang teach the elements of claim 39 which claim 40 depends. Both Yabing and Zhang teach the elements of claim 40. Yabing teaches when a gateway corresponding to the second smart device is the primary gateway, transmit the control instruction to the second smart device using the first communications standard; and when the gateway corresponding to the second smart device is the secondary gateway, transmit the control instruction to the secondary gateway, wherein the secondary gateway transmits the specified control instruction to the second smart device using the second communications standard.  (Page 3, Par. 21: “When as Tandem Gateway, the administrative facility information reporting self gateway configuration information to upper level gateway and self detect, the gateway configuration information report next stage gateway and administrative facility information report upper level gateway; Receive the control command to equipment from upper level gateway, if then send to this administrative equipment to the control command of the administrative equipment of this Tandem Gateway, if then send to next stage gateway to the control command of the administrative equipment of next stage gateway.” Page 3, Paragraphs A) – C) describes the problem that a gateway can only connect to a smart device within a certain range using certain protocols.  The solution is describe thereafter and on Page 5, Par. 6: “Gateway of the present invention and client all need to have automatically to find protocol module. Client is by automatically finding protocol discovery intelligent domestic gateway, such as SSDP (SSDP, Simple Service Discovery Protocol) or easily extensible communication and presentation protocol (XMPP, Extensible Messaging and Presence Protocol).Specifically client is by automatically finding that agreement sends the request of automatically finding, be provided with equally and automatically find that the gateway of protocol module can receive this and automatically find request, return afterwards response (information such as mark comprising this gateway) to described in send the client automatically finding request, this client then judges after receiving response to have found this gateway, shows that the information such as the mark of this gateway are selected for user on the client.” Examiner’s Note - Paragraph 6 of page 5 describes a gateway equipped with a “find protocol module” that automatically finds a protocol of the end device.  Many paragraphs detail both a primary and slave or tandem gateway or next stage gateway.) 
Zhang teaches sending the specified control instruction to the second smart device, (Par. 0038: “…a gateway or a smart router is used to control smart home devices, a door is the first condition device, an air condition is the second condition device and a humidifier is the first response device.  Par. 0084: “…a cloud controlling device and the gateway or the smart router are used to collectively control smart home devices, a door is the first condition device, an air condition is the second condition device and a humidifier is the first response device as an example.”) 

Regarding claims 42 and 43, they are directed to a method of steps to implement the system or apparatuses set forth in claims 39 and 40.   Yabing and Zhang teach the claimed system or apparatuses in claims 39 and 40.  Therefore, Yabing and Zhang teach the method of steps in claims 42 and 43.

Regarding claim 45,
Yabing and Zhang teach the elements of claim 42 which claim 45 depends. Yabing also teaches sending wherein the secondary gateway is a first secondary gateway, and the method further comprises: transmitting a first instruction to a second secondary gateway for instructing the second secondary gateway to detect whether the status information from the first smart device complies with the specified interworking rule; and receiving a detection result from the second secondary gateway. (Par. 0084: “…a cloud controlling device and the gateway or the smart router are used to collectively control smart home devices, a door is the first condition device, an air condition is the second condition device and a humidifier is the first response device as an example. The user can configure a linkage rules directly for the humidifier. For example, a linkage rule may specify that the humidifier powers on when the door opens. Then the humidifier may send this linkage rule to the gateway or the smart router which in turn stores this linkage rule to the cloud controlling device. Alternatively a portable device such as the mobile phone of the user is used to send the linkage rule “the humidifier powers on when the door opens” to the gateway or the smart router which in turn stores the received linkage rule to the cloud controlling device. The cloud controlling device may store a plurality of linkage rules for all of the home devices in a home.”  Par. 0061: “…a cloud controlling device is used to control smart home devices, a door is the first condition device, an air condition is the second condition device and a humidifier is the first response device as an example. The user can configure linkage rules directly for the humidifier, such as a linkage rule "the humidifier powers on when the door opens". Then the humidifier may send the linkage rule to the gateway or the smart router which in tum sends this linkage rule to the cloud controlling device. Alternatively, a portable device such as the mobile phone of the user is used to send the linkage rule "the humidifier powers on when the door opens" to the gateway or the smart router which in turn stores the received linkage rule to the cloud controlling device. The cloud controlling device may store a plurality of linkage rules for all of the home devices in a home.”  See also Par. 0032, 0047, 0063, 0071, 0086, and 0094.)

Regarding claim 47,
Yabing and Zhang teach the elements of claim 42 which claim 47 depends. Yabing also teaches that the primary gateway and the secondary gateway communicate with each other by using a third communications standard, and
the primary gateway communicates with a smart device of the plurality of smart devices that supports the third communications standard. .  (Page 3, Par. 21: “When as Tandem Gateway, the administrative facility information reporting self gateway configuration information to upper level gateway and self detect, the gateway configuration information report next stage gateway and administrative facility information report upper level gateway; Receive the control command to equipment from upper level gateway, if then send to this administrative equipment to the control command of the administrative equipment of this Tandem Gateway, if then send to next stage gateway to the control command of the administrative equipment of next stage gateway.” Page 3, Paragraphs A) – C) describes the problem that a gateway can only connect to a smart device within a certain range using certain protocols.  The solution is describe thereafter and on Page 5, Par. 6: “Gateway of the present invention and client all need to have automatically to find protocol module. Client is by automatically finding protocol discovery intelligent domestic gateway, such as SSDP (SSDP, Simple Service Discovery Protocol) or easily extensible communication and presentation protocol (XMPP, Extensible Messaging and Presence Protocol).Specifically client is by automatically finding that agreement sends the request of automatically finding, be provided with equally and automatically find that the gateway of protocol module can receive this and automatically find request, return afterwards response (information such as mark comprising this gateway) to described in send the client automatically finding request, this client then judges after receiving response to have found this gateway, shows that the information such as the mark of this gateway are selected for user on the client.”  Page 2, last paragraph: “In Smart Home field, intelligent domestic gateway has important effect. Fig. 1 is one of the prior art typical single gateway Smart Home structural member schematic diagram. See Fig. 1, the major function of existing intelligent domestic gateway comprises: intelligent domestic gateway manages and is connected to various housed device, such as: refrigerator, and TV, air-conditioning etc.; Various communications protocols can be realized, such as: IP agreement, bluetooth, infrared, z-wave, zigbee agreement etc. in gateway; Gateway externally provides IP-based communication mode, and client is connected to gateway by IP agreement; Take gateway as intermediary, user to be controlled terminal equipment by gateway and operates. Specific implementation operational processes mode is: gateway accepts user instruction, by user instruction according to the protocol forward with terminal equipment intercommunication to terminal equipment, and then control terminal.” Examiner’s Note - Paragraph 6 of page 5 describes a gateway equipped with a “find protocol module” that automatically finds a protocol of the end device.  Many paragraphs detail both a primary and slave or tandem gateway or next stage gateway. Also see figure 1 that shows a gateway (2) connected to several gateways (2-1, 2-2, and 2-3) and to smart devices to the right by zigbee.  And this can be any number of protocols as Yabing teaches.) 

Regarding claim 49, it is directed to a primary gateway to implement the system or apparatuses set forth in claim 39.  Claim 49 also teaches at least one memory configured to store computer program code; and at least one processor configured to access the at least one memory and operate according to the computer program code, the computer program code… (Yabing, Page 8, Par. 10 and 11: “each functional module in each embodiment of the present invention can be integrated in a processing unit, also can be that the independent physics of modules exists, also can two or more module integrations in a unit. Above-mentioned integrated unit both can adopt the form of hardware to realize, and the form of SFU software functional unit also can be adopted to realize. In addition, each embodiment of the present invention can be realized by the data processor performed as computer by data processing equipment. Obviously, data processor constitutes the present invention. In addition, program is read out storage medium or memory device (as hard disk and or internal memory) the middle execution by program being installed or copied to data processing equipment by direct by the data processor be usually stored in a storage medium.”)   Yabing and Zhang teach the claimed system or apparatus 39 in addition to the elements above.  Therefore, Yabing and Zhang teach the primary gateway in claim
49.

Regarding claims 50, 52, and 54, they are directed to a primary gateway to implement the system or apparatuses set forth in claims 43, 45, and 47, respectively.  Yabing and Zhang teach the claimed system or apparatuses in claims 43, 45, and 47.  Therefore, Yabing and Zhang teach the primary gateway in claims 50, 52, and 54. 

Regarding claim 56, Yabing and Zhang teach the elements of claim 39 which claim 56 depends. Yabing also teaches that the smart devices are smart household devices.  (Page 5, Par. 2, line 7: “Such as shown in Fig. 2, primary gateway can connect its administrative home theater, various small household appliances…”) Zhang also teaches the smart devices are smart household devices.  (Par. 10, line 2:  “…connecting a plurality of smart home devices…”) 

Regarding claim 57, Yabing and Zhang teach the elements of claim 39 which claim 57 depends. Yabing also teaches that the first and second communication standards are each short-range wireless communication standards.  (Page 2, Last paragraph: “In Smart Home field, intelligent domestic gateway has important effect. Fig. 1 is one of the prior art typical single gateway Smart Home structural member schematic diagram. See Fig. 1, the major function of existing intelligent domestic gateway comprises: intelligent domestic gateway manages and is connected to various housed device, such as: refrigerator, and TV, air-conditioning etc.; Various communications protocols can be realized, such as: IP agreement, bluetooth, infrared, z-wave, zigbee agreement etc.” See Yabing figure 2.) 


Claims 44 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese reference Yabing in view of Zhang in further view of Hammad (US PG Pub. No. 20110225090).  

Regarding claim 44,
Yabing and Zhang teach the elements of claim 42 which claim 44 depends. They do not teach a request and backing up the rule on a server. However, Hammad does teach that the method further comprises: sending a backup request to a server, wherein the backup request is used to instruct the server to back up the specified interworking rule. (Par. 0073: “The user 110 can enroll the account identifier (e.g. primary account number (PAN)) associated with his portable consumer device 112 through a website operated by the issuer 160 or the payment processing network 150. In either case, the specified customized linkage rules may be sent to the server computer 153 in the IP Gateway 152. The customized linkage rules can be saved in a database 151. The customized linkage rules are then associated with the account identifier of the portable consumer device (e.g. portable consumer device 112) of the user.” Par. 0075: “In step 303 (FIG. 3), the user 110 then creates one or more customized linkage rules for the portable consumer device 112. The user 110 then registers the verification tokens and user communication devices during the enrollment process (step 304). In some embodiments, the user 110 will be prompted to allow an application running on the IP Gateway server computer 153 or a server computer of the issuer 160 (not shown) to extract a unique device identifier from the user communication devices that the user 110 has identified in the customized linkage rules. The unique device identifiers of the user computer 120 may be the serial number of the CPU or network card of the user computer 120. Mobile device 118 and verification token 122 also may have unique device identifiers associated uniquely with those devices.” Par. 0076: “Thereafter, in step 305, the portable consumer device 112 is associated with one or more customized linkage rules specified by the user 110. The customized linkage rules can be saved in the database 151. In the embodiments where the issuer 160 receives the customized linkage rules from the user 110, the customized linkage rules can be sent from the issuer 160 to the IP Gateway 152 which may save them into the database 151.”  See also Par. 0095, 0098 – 0100.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined communicating with two different electronic devices with two different gateways by different protocols where the gateway sends to the devices control instructions as in Yabing with using a linkage rule (interworking rule) between two smart devices where the status of one device is detected by the router and controls the second device based on the linkage rule as in Zhang with saving the linkage rules in a server database specified by the issuer/user as in Hammad in order to save a customized linkage rule so that IP Gateway 152 can obtain the device identification of the use communication devices that are used in the process of requesting a dynamic verification value and compare the device identification of the user communication devices with the ones saved in the database 151. (Par. 0092) 

Regarding claim 51, it is directed to a primary gateway to implement the system or apparatuses set forth in claim 44.   Yabing, Zhang, and Hammad teach the claimed system or apparatuses in claim 44.  Therefore, Yabing, Zhang, Hammad teach the primary gateway in claim 51. 


Allowable Subject Matter

Claims 41, 46, 48, 53, and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reasons for allowance will be held in abeyance pending final recitation of the claims.  As to claim 41, the prior art does not disclose: the elements of claim 39 and the primary gateway is further configured to: provide device information of the second smart device to a first terminal, the first terminal sharing a control right on the first smart device, and the first smart device and the second smart device being bound to a same user account number; receive a control application request comprising an operation that is to be performed on the second smart device, from the first terminal; in response to receiving the control application request, transmit a request for permission to perform the operation to a second terminal  corresponding to the user account number; and in response to receiving a response indicating the permission from the second terminal, perform the operation.  Claim 48 is the method claim of claim 41 and also is objected to. Claim 55 is the primary gateway embodiment of claim 48 and therefore is also objected to. 

Also, as to claim 46, the prior art does not show the elements of claim 42 and when there is more than one secondary gateway, transmitting an instruction to a second secondary gateway for instructing the second secondary gateway to transmit, to a third secondary gateway different from the second secondary gateway, status information from a smart device of the plurality of smart devices that belongs to the second secondary gateway; and the obtaining status information comprises: reading, from the third secondary gateway, the status information from the smart devices belonging to the second secondary gateway. Claim 53 is the primary gateway embodiment of claim 46 and also is objected to. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116